NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0149n.06
                           Filed: February 24, 2006

                                            No. 05-3580

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


CHRIS P. BAUER,                                           )        ON APPEAL FROM THE
                                                          )        UNITED STATES DISTRICT
       Plaintiff-Appellant,                               )        COURT FOR THE SOUTHERN
                                                          )        DISTRICT OF OHIO
v.                                                        )
                                                          )        OPINION
JO ANNE BARNHART, Commissioner of Social                  )
Security,                                                 )

       Defendant-Appellee.



BEFORE:        COLE, CLAY, GIBBONS, Circuit Judges.

       PER CURIAM. Chris P. Bauer appeals the district court’s order remanding his Social

Security benefits claim to the Administrative Law Judge (“ALJ”), pursuant to 42 U.S.C. §405(g).

The district court found that “remand is necessary to perform a proper evaluation so as to determine

whether plaintiff’s impairments [meet] or equal the Listing.” Furthermore, the court held that even

if Bauer does not meet the relevant Listing at step three, the testimony of the vocational expert must

be compared to the Dictionary of Occupational Titles, in accordance with Social Security Regulation

00-4p. We agree, and accordingly affirm the district court’s order on that court’s reasoning.

       On remand, the ALJ should proceed in accordance with the opinion of the district court, and

should solicit and entertain medical evidence as to whether Bauer meets Listing 1.04A, effective

February 19, 2002. Bauer’s claim should not be subject to denial merely because, in the ALJ’s

words, “some of the required findings have occasionally been reported, but they were not
No. 05-3580
Bauer v. Barnhart

consistently present.” Listing 1.04A has, among other things, dropped the requirement of the

previous Listing (1.05C) that symptoms persists “for at least 3 months despite prescribed therapy.”

       The opinion of the district court is hereby AFFIRMED.




                                               -2-